DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/16/2020 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 12, depends on claim 1, recites maleic anhydride functionalized polyethylene comprises from 0.5 to 0.30 wt% units derived from maleic anhydride while claim 1 recites the amount from 0.01 to 0.35 wt% of units derived from maleic anhydride. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-9, 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867).
Regarding claims 1, 8 and 12, Balloni discloses multilayer film comprising a core layer, i.e. a polymer layer, containing HDPE, i.e. non functionalized polyethylene, and 
Balloni is silent regarding the content of maleic anhydride in polyethylene and post reactor functionalized with maleic anhydride. Given that Balloni discloses the layer containing non functionalized polyethylene, and maleic anhydride modified HDPE, it meets the presently claimed limitation of “consists of”.
Yamamura discloses laminate comprising a maleic anhydride graft polyolefin based resin layer comprises maleic anhydride in an amount of 0.05 to 2.5 wt% to obtain excellent stability during extrusion and adhesiveness (paragraph 0072).
It would have been obvious to one of ordinary skill in the art to use the amount of maleic anhydride of Yamamura in the maleic anhydride modified HDPE to obtain excellent stability during extrusion and adhesiveness.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi
Therefore, absent evidence of criticality regarding the presently claimed process and given that Balloni in view of Yamamura meets the requirements of the claimed multilayer structure, Balloni in view of Yamamura clearly meets the requirements of the present claims.
Regarding claim 2, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni in view of Yamamura is silent regrading maleic anhydride functionalize polyethylene is extrusion coated onto the metal containing layer (paragraph 0119). However, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.
Therefore, absent evidence of criticality regarding the presently claimed process and given that Balloni in view of Yamamura meets the requirements of the claimed multilayer structure, Balloni in view of Yamamura clearly meets the requirements of the present claims.
Regarding claims 4-7, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni discloses HDPE has a density of 0.950g/cc or higher (col. 2, lines 5-9).
Regarding claim 9, Balloni in view of Yamamura discloses the multilayer structure of claim 8, wherein given that the polymer layer of Balloni containing blend of HDPE and maleic anhydride modified HDPE (col. 1, lines 24-28), it is clear that the layer contains 100 wt% of the blend.
Regarding claim 11, Balloni in view of Yamamura discloses the multilayer structure of claim 18, wherein Balloni further comprising heat seal layer coextruded with the polymer layer such that the multilayer structure has an A/B/C structure wherein the polymer layer is B, the metal containing layer is A and the heat seal layer is C (col. 1, lines 24-40, col. 2, lines 5-15).
Regarding claim 16, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni discloses the multilayer structure is used in packaging (col. 1, lines 5-10).

Claims 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867) and further in view of Pradel (US 2004/0202806).
Regarding claims 13-15, Balloni in view of Yamamura discloses the multilayer structure of claim 1, Balloni discloses the metal containing layer is A (col. 1, lines 24-40, col. 2, lines 5-15) but fails to disclose metalized PET and its thickness.
Pradel discloses multilayer structure wherein metallized PET or EVOH film with a thickness of 0.01 to 0.2 mm, i.e. metal foil, is used in multilayer film and packaging (paragraphs 0111-0115).
Given that both Balloni in view of Yamamura and Pradel multilayer films are used in packaging and both discloses metallized polymeric film, it would have been obvious to one of ordinary skill in the art to use the metallized film of Pradel in the multilayer of Balloni in view of Yamamura to meet end users requirements.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balloni et al. (US 5346763) in view of Yamamura et al. (US 2011/0052867) and further in view of Yuno et al. (US 2012/0003412).
Regarding claim 17, Balloni in view of Yamamura discloses the multilayer structure of claim 1, wherein Balloni discloses the multilayer structure is used in packaging (col. 1, lines 5-10).
Yuno discloses a multilayer laminate is suitable for sterilization packages and packaging of retort food (paragraph 0002).
It would have been obvious to one of ordinary skill in the art to use the packaging film in any kind of packaging including retort packaging or sterilization packaging as taught by Balloni in view of Yamamura to meet end users requirements.

Response to Arguments

Applicant's arguments filed 09/16/2020 have been fully considered but, with the exception of argument relating to Pradel (US 2004/0202806), they are not persuasive.
Applicant argues that Balloni and Lee do not teach each and every element of independent claim 1. It is agreed and which is why the amended claim 1 is now rejected over Balloni in view of Yamamura.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR SHAH whose telephone number is (571)270-1143.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/SAMIR SHAH/Primary Examiner, Art Unit 1787